131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Mario GONZALEZ, Plaintiff-Appellant,v.BUREAU OF RECLAMATION;  Wilbur Between Lodges;  ChuckJacobs;  Gerald Clifford;  G. Wayne Tapio;  Gerald Big Crow;Duane Brewer;  Archie Hopkins;  Manuel Fool Head;  DavidPourier;  Marlin Weston;  William Jumping Eagle;  MarvinAmiotte, Defendants-Appellees.
No. 97-1137.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 24, 1997.Decided:  Dec. 5, 1997.

Before RICHARD S. ARNOLD, Chief Judge, LOKEN and HANSEN, Circuit Judges.
PER CURIAM.


1
Mario Gonzalez was fired as attorney for the Oglala Sioux Rural Water Supply System, a federally funded project to design and construct a rural water system, after the Tribe hired a new Executive Director.  Gonzalez then filed this action, claiming that he was a victim not only of tribal politics, but also of a conspiracy by the tribal defendants to commit civil violations of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1964, aided and abetted by the United States Bureau of Reclamation's violation of the Privacy Act, 5 U.S.C. § 552a.  Defendants filed motions to dismiss, which the district court1 converted into summary judgment motions.  Gonzalez filed a cross motion for summary judgment based upon defendants' failure to file separate answers to his second amended complaint.  The district court dismissed all of Gonzalez's claims, and he appeals, raising procedural and substantive issues.


2
After careful review of the record, we conclude that the procedural issues raised by Gonzalez are frivolous and that his substantive claims under RICO and the Privacy Act are totally without merit.  An opinion discussing these issues would have no precedential value.  Accordingly, we affirm.  See 8th Cir.  Rule 47B. The motions to strike a portion of Gonzalez's brief and addendum are granted.  The tribal defendants' motion to supplement the record on appeal is denied.



1
 The HONORABLE RICHARD H. BATTEY, Chief Judge of the United States District Court for the District of South Dakota